(Notice of Pre-AIA  or AIA  Status)
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Ho on January 04, 2022.
	The claims have been amended as follows:
	In claim 4, in line 2 “number of the” has been deleted and -- conducted -- has been inserted after “is” and in line 3 -- times -- has been inserted after “2”.
	In claim 5, in line 4 -- treatment -- has been inserted after “membrane”.
	In claim 12, in line 7 “a matched” has been deleted and in line 8 “device” has been replaced with -- means for the respective reactors --. 
	In claim 13, in line 2 “Fenton’   s” has been replaced with -- Fenton’s --. 
The following is an examiner’s statement of reasons for allowance: Independent claim 1 remains deemed distinguished over the prior art of record and newly cited prior art for reasons of record concerning the combination of reactors and clarifiers; claims 4, 5, 12 and 13 are amended for the purpose of mitigating 35 U.S.C. 112 (a) and (b) issues regarding grammatical clarity and consistency with language of the Specification, the Drawings and the claims as originally worded. Support for the amendment to claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
01/04/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778